 1                  John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for Jesus A. Ortiz Gonzales


4

5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                      Honorable John T. Rodgers


10   United States of America,                            No. 2:20-CR-028-RMP-1

11                          Plaintiff,                    No. 2:17-CR-165-RMP-1

12         v.

13   Jesus Antonio Ortiz-Gonzales,                        Release Brief

14                          Defendant.

15

16

17

18

19
 1
                                                           Table of Contents
     I.          Introduction .................................................................................................................... 1
2
     II.         Background ..................................................................................................................... 5

 3         A. Covid-19 surfaces, then spreads. ...................................................................................... 5

           B.    Covid-19 is deadly—especially for people with comorbidities. ......................................... 7
4
           C. Mr. Ortiz-Gonzales suffers from comorbidities. ............................................................... 8
5          D. To help slow Covid-19’s spread and protect the vulnerable, health officials recommend
              aggressive measures for the public. .................................................................................. 9
6          E.    These measures were adopted by government officials. ................................................. 10

 7         F.    To help slow Covid-19’s spread and protect the vulnerable, health officials recommend
                 aggressive measures for the incarcerated. ...................................................................... 10

8          G. These measures were adopted (mostly) by government officials. ................................... 11

           H. Local jail officials want to follow health officials’ advice, but recognize they aren’t
9             equipped to handle Covid-19. ........................................................................................ 12

           I.    One agency initially resisted health officials’ recommendations: DOJ. ........................... 13
10
                 1. Courts push back against DOJ’s position, finding Covid-19 is a “compelling reason” for
11                  release under §3142(i). ............................................................................................... 14

                 2. DOJ was unprepared for Covid-19. ............................................................................ 16
12
           J.    DOJ walks back its resistance, starts relaxing release rules. ............................................ 18

13         K. Mr. Ortiz’s case is atypical. ........................................................................................... 19
     III.        Discussion ..................................................................................................................... 22
14
           A. The Bail Reform Act authorizes Mr. Ortiz’s release under §3142, §3143. ...................... 22
15               1. Mr. Ortiz is not a genuine flight risk............................................................................ 22

                 2. Mr. Ortiz is not a community danger. ........................................................................ 25
16
           B.    The Bail Reform Act authorizes Mr. Ortiz’s release under §3142(i)............................... 27
17
           C. Probation and the United States’ concerns are addressable. ........................................... 29

18   IV.         Conclusion .................................................................................................................... 30

19
 1                                          I.     Introduction

2           How things change. In just 100 days, Covid-19 progressed from a regional

 3   outbreak in Wuhan to a global pandemic, infecting over 1.4 million people and killing

4    over 83,000. 1 The United States leads the world in both cases and deaths, with over

5    400,000 infected and over 13,000 killed—both numbers growing by the minute. 2

6           The virus spreads easily and is 5-35x deadlier than the flu, 3 with 1-in-6

 7   becoming seriously ill and requiring hospitalization. 4 Those particularly susceptible

8    to life-threatening complications are adults with underlying medical conditions,

9    including obesity, diabetes, and asthma.

10          There is no cure for Covid-19, leaving healthcare professionals with a crude

11   tool to curb its spread and protect vulnerable people with underlying medical

12   conditions: social distancing. And while social distancing is possible—at tremendous

13   cost—in the community, it is impossible in jail.

14          There are 584 individuals incarcerated at the Spokane County Jail. 5 Those

15   individuals share cells, toilets, soap, food, phones, computers, and common areas—

16

17
     1
       nyti.ms/NYT-Covid-19-World-Cases
     2
18     nyti.ms/NYT-Covid-19-US-Cases
     3
       See Exhibit A (Declaration of Dr. Chris Beyrer, Professor of Epidemiology, Johns Hopkins - ¶5.)
     4
19     bit.ly/WHO-Covid-19-QA
     5
       https://www.spokanecounty.org/352/Inmate-Roster
                                                Release Brief
                                                     –1–
 1   and all live in less-than-hygienic conditions where hand-sanitizer (a necessity on the

2    outside) is contraband on the inside.

 3          There is also turnover. Within the last 48 hours, the jail released 70

4    individuals and booked 63. 6 Each day, dozens of corrections officers, medical

5    personnel, and support staff enter the jail, interact with those inmates, and return to

6    their families and our community, bringing back-and-forth to their families and

 7   neighbors (and to incarcerated individuals) any exposure they had during the day.

8    This revolving door is why health official view jails as the perfect “petri dish” 7 to

9    spread the virus further. To curb Covid-19’s spread in jails, health officials insist

10   jails should reduce their populations by releasing non-violent individuals, and

11   individuals at-risk for severe illness.

12          Officials are listening. Across the country, thousands of at-risk inmates are

13   being released, as there is growing recognition that “correctional health is public

14   health,” and “[d]ecreasing risk in prison and jails decreases risk to our

15   communities.” 8 This tidal shift in what’s needed to protect our communities has

16   reached the highest ranks of the federal government, with the Attorney General now

17

18   6
       bit.ly/SCJ-Daily-Inmate-Roster
     7
       nyti.ms/JailsarePetriDishes
19   8
       See Exhibit B (Declaration of Dr. Brie Williams, Professor of Medicine at UCSF - ¶20).

                                               Release Brief
                                                   –2–
 1   directing line prosecutors to “consider the medical risks associated with individuals

2    being remanded into federal custody,” recognizing “each time a new person is

 3   added to a jail,” it adds risk for those who work there and those who are

4    incarcerated—especially “individuals who are vulnerable to a serious

5    infection. . . .”9

6           Against this incredible backdrop, we have Jesus Ortiz-Gonzales, who is

 7   incarcerated at the Spokane County Jail on less-than-incredible charges: 1) he

8    incorrectly thought his federal supervision obligations were suspended while he

9    resolved a state supervision violation (he left Yakima without permission to care for

10   a disabled friend); and 2) he found a rusted bullet on the ground and kept it to turn

11   into a necklace.

12          Mr. Ortiz is not a risk to others, but is certainly at-risk himself, falling into the

13   CDC’s high-risk group for severe illness if Covid-19 surfaces at the jail. 10 And it’s

14   not if, but when, as Spokane County Jail staff recognizes “[t]he chances of Covid-19

15   coming into this building are pretty good . . . .” 11 To protect vulnerable individuals

16   like him, Mr. Ortiz respectfully asks the Court to release him for the following

17   reasons:

18
     9
        https://www.law360.com/articles/1260965/attachments/0 at 2.
     10
19       bit.ly/CDC-At-RiskCategories
     11
        bit.ly/Inlander-SCJ-Ill-Equipped
                                             Release Brief
                                                 –3–
 1         First, Mr. Ortiz is releasable under the Bail Reform Act’s standard provisions,

2    as he is not a flight risk. He has an approved release address, strong ties to the

 3   Yakima area, no current substance abuse issues, and legal status in the United

4    States. His lapse in communication with Probation was a misunderstanding that

5    won’t be repeated, and doubts on flight can be addressed through strict conditions.

6    And during this pandemic, courts must consider Mr. Ortiz’s high-risk for serious

 7   illness from Covid-19 when assessing flight risk. See 18 U.S.C. § 3142(g)(3) (noting a

8    judge, when assessing flight, must consider the individual’s physical condition).

9    Courts also recognize this pandemic has “significantly curtailed travel,” reducing

10   what would be flight risk in normal times. See, e.g., U.S. v. Davis, 2020 WL 1529158

11   (D. Md. March 30, 2020) (noting the Covid-19 pandemic diminishes traditional

12   flight risk concerns).

13         Second, Mr. Ortiz is releasable under the Bail Reform Act’s standard

14   provisions, as he is not a community danger. He has virtually no violence in his

15   criminal history (it’s mostly driving offenses), and his federal charges are based on

16   possessing a bullet—just one, to be used for a necklace. He poses more of a risk to

17   the community in-custody than being released on home confinement. See, e.g., U.S.

18   v. Harris, 2020 WL 1482342 (D. D.C. March 26, 2020) (the court released an

19   individual pending sentencing, finding that “incarcerating Defendant while the

                                           Release Brief
                                               –4–
 1   current Covid-19 crisis continues to expand poses a far greater risk to community

2    safety than the risk posed by Defendant’s release to home confinement on [] strict

 3   conditions.”).

4             Third, even if the Court finds Mr. Ortiz is not releasable under the Bail

5    Reform Act’s standard provisions, he is releasable under §3142(i), a separate,

6    independently-operation provision of the Bail Reform Act that authorizes temporary

 7   release when compelling reasons exist, a hurdle courts find is met in these

8    unprecedented times. See, e.g., U.S. v. Kennedy, 2020 WL 1493481 at *4 (“Even if

9    defendant did not have a heightened susceptibility to Covid-19, the public health

10   crisis—and its impact on Defendant’s ability to present a defense—nonetheless

11   satisfies §3142(i).”).

12                                           II.   Background

13   A.       Covid-19 surfaces, then spreads.

14            In December 2019, a novel coronavirus—named Covid-19—surfaced in

15   Hubei Province, China. 12 In what started as a regional outbreak, Covid-19 spread

16   worldwide, infecting over 1.4 million people in 177 countries in 100 days: 13

17

18
     12
19        bit.ly/WHO-Covid-19-QA
     13
          nyti.ms/NYT-Covid-19-World-Cases
                                               Release Brief
                                                   –5–
 1

2

 3

4

5

6

 7

8
     The United States is particularly hard-hit, with Covid-19 infecting over 400,000 in
9
     every state and territory, killing over 13,000 Americans: 14
10

11

12

13

14

15

16

17

18

19
     14
          nyti.ms/NYT-Covid-19-US-Cases
                                           Release Brief
                                               –6–
 1          The State of Washington is no exception. Covid-19 has infected over 8,600 in

2    every county, killing 409 Washingtonians. 15 There are 231 cases and 13 deaths in

 3   Spokane County, with that number doubling every 7 days. 16

4           It is everywhere—and spreading.

5           The reason behind Covid-19’s prolific, rapid spread: it passes from person-to-

6    person so easily. An infected person exhales; that exhale releases droplets, which

 7   land on surfaces—say, a doorknob—and survive for hours, even days; a healthy

8    person touches that doorknob, then their eyes, nose, or mouth.

9           It’s that simple. 17

10   B.     Covid-19 is deadly—especially for people with comorbidities.

11          Many—including the president—compared Covid-19 to the common flu.18

12   Facts show otherwise. Covid-19 is 5-to-35 times more fatal than the flu, 19 with 1-in-6

13   becoming seriously ill and developing difficulty breathing. 20 Those most likely to fall

14   seriously ill are either older (65+) or possess underlying medical conditions,

15   including 1) lung disease or asthma, 2) serious heart conditions, 3) severe obesity

16
     15
17      nyti.ms/NYT-Covid-19-US-Cases
     16
        nyti.ms/NYT-Covid-19-US-Cases
     17
18      bit.ly/WHO-Covid-19-QA
     18
        abcn.ws/45ComparesCovidtoFlu
     19
19      See Exhibit A (Declaration of Dr. Chris Beyrer, Professor of Epidemiology, Johns Hopkins - ¶5.)
     20
        bit.ly/WHO-Covid-19-QA
                                                 Release Brief
                                                     –7–
 1   (40+ BMI), 5) diabetes, 6) kidney disease, 7) liver disease, and 8) conditions leaving

2    someone immunocompromised (e.g., HIV). 21 This is especially true for individuals

 3   with comorbidities (two diseases present in one person at the same time). 22

4    C.     Mr. Ortiz-Gonzales suffers from comorbidities.

5           Mr. Ortiz-Gonzales suffers from comorbidities. He not only is obese

6    (48.3 BMI), 23 but also suffers from asthma, a condition documented in his PSIR

 7   years ago and aggravated by his panic attacks: 24

8

9

10   These vulnerabilities place him at “higher risk for severe illness from Covid-19.” 25

11          Mr. Ortiz-Gonzales is also vulnerable for a different, non-medical reason: he

12   is a male. For reasons unknown, across the world, Covid-19 kills more men than

13   women. 26

14

15

16
     21
        bit.ly/CDC-At-RiskCategories
     22
17      bit.ly/JohnsHopkinsCoMorbidities
     23
        See ECF No. 19 at 2 (Declaration of Jesus A. Ortiz-Gonzales, which notes he is 65 inches tall and
18   weighs 290 pounds, giving him a BMI of 48.3).
     24
        See U.S. v. Ortiz-Gonzales, 2:17-CR-165-RMP, ECF No. 60 at ¶195.
     25
19      bit.ly/CDC-At-RiskCategories
     26
        wapo.st/Covid-19-KillsMenMoreThanWomen
                                                Release Brief
                                                     –8–
 1   D.     To help slow Covid-19’s spread and protect the vulnerable, health
            officials recommend aggressive measures for the public.
2
            Given Covid-19’s high fatality rate, researchers project that, without
 3
     aggressive intervention efforts, 40 million people could die—this year. 27 Even with
4
     aggressive intervention efforts, researchers project up to 240,000 Americans could
5
     die. 28 These staggering numbers turn on supply & demand: there simply “are not
6
     enough lifesaving ventilators to go around, and there is no way to solve the problem
 7
     before the disease reaches full throttle.” 29 Health professionals project demand for
8
     ventilators will exceed supply as early as mid-April. 30 With supplies dwindling,
9
     health professionals started circulating hospital protocols for the inevitable choice
10
     doctors will face: “who lives and who dies.” 31
11
            To help lessen Covid-19’s strain on hospitals and protect our population’s
12
     most vulnerable, health experts recommended several lesser measures, including the
13
     following: 1) washing hands; 2) avoiding contact with your eyes, nose, and mouth;
14
     3) practicing good respiratory hygiene (covering your mouth when you cough or
15

16

17
     27
        bit.ly/BI-40MillionDeaths
     28
18      wapo.st/Covid-19-USADeathProjections
     29
        nyti.ms/Ventilators-Supply-Demand
     30
19      bit.ly/PublicHealth-VentilatorProjections
     31
        nyti.ms/NYT-WhoLives-WhoDies
                                                Release Brief
                                                    –9–
 1   sneeze, etc.); 32 and 4) wearing facemasks in public (a new addition). 33 They also

2    recommended a more severe measure: stay-at-home orders. 34

 3   E.      These measures were adopted by government officials.

4            Governments responded. In the State of Washington, Governor Jay Inslee

5    declared a state emergency on February 29, limited gatherings over 250 people on

6    March 11, closed all schools on March 13, halted elective surgeries to preserve

 7   medical equipment on March 19, and ordered non-essential workers to stay home on

8    March 23. 35

9    F.      To help slow Covid-19’s spread and protect the vulnerable, health
             officials recommend aggressive measures for the incarcerated.
10
             Soon into this pandemic, health officials identified a high-risk environment for
11
     Covid-19’s spread: jails & prisons. Dr. Chris Beyrer, Professor of Epidemiology at
12
     Johns Hopkins, identifies several reasons why prisons and “jails are petri dishes” 36
13
     for spread:
14
          - adhering to social distancing guidelines is “virtually impossible”;
15
          - adhering to proper decontamination of surfaces is “virtually impossible”;
16

17
     32
        bit.ly/WHO-Covid-19-Advice-for-Public
     33
18      bit.ly/CDC-Recommends-FaceMasks
     34
        n.pr/NPR-Stay-at-Home-Orders
     35
19      bit.ly/Inslee-Covid-19-Directives
     36
        nyti.ms/JailsarePetriDishes
                                             Release Brief
                                                 – 10 –
 1        - inmates have limited access to basic hygiene products;

2         - there are too many shared spaces, including toilets, showers, and mess halls;

 3
          - there is not only a high turnover rate in the inmate population, but also staff
4           mix with inmates and then return to their homes; and

          - they are ill-equipped (not only in medical equipment, but also protective
5
            gear). 37
6
             Given these concerns, health experts advised jails & prisons to immediately
 7
     start releasing non-violent inmates, as “[d]ecreasing risk in prisons and jails
8
     decreases risk to our communities.” 38 Simply put, “correctional health is public
9
     health.” 39
10
     G.      These measures were adopted (mostly) by government officials.
11
             Governments (mostly) responded. In California, officials are releasing 3,500
12
     inmates to reduce outbreak risks; 40 in New Jersey, officials are releasing 1,000
13
     inmates; 41 in New York City, officials are releasing 900 inmates. 42 The releases
14
     aren’t just in large metropolitan areas. In Tulsa, Oklahoma, officials released 75
15

16
     37
        See See Exhibit A (Declaration of Dr. Chris Beyrer, Professor of Epidemiology, Johns Hopkins -
17   ¶¶13-15.)
     38
        See Exhibit B (Declaration of Dr. Brie Williams, Professor of Medicine at UCSF - ¶20).
     39
18      See Exhibit B (Declaration of Dr. Brie Williams, Professor of Medicine at UCSF - ¶20).
     40
        lat.ms/CDCReleases3500
     41
19      nyti.ms/NJ-Releases-1000
     42
        bit.ly/NYC-Releases-900
                                                Release Brief
                                                     – 11 –
 1   people in a single day; 43 in Mercer, Pennsylvania, officials released 20% of its inmate

2    population to free up space in the facility44; and in Washington County, Oregon,

 3   officials 120 people. 45 These are examples; more exist.

4    H.     Local jail officials want to follow health officials’ advice, but recognize
            they aren’t equipped to handle Covid-19.
5
            The Spokane County Jail implemented procedures to help stem Covid-19’s
6
     spread, but they aren’t enough. The jail’s screening procedures are minimal (they
 7
     don’t test newly-booked inmates, but rather check to see if they are symptomatic, 46
8
     which is ineffective given CDC data suggests “[a]s many as 25 percent of people
9
     infected with the new coronavirus may not show symptoms. . . .”)47; their mitigation
10
     procedures are insufficient (they clean common areas daily, but inmates aren’t given
11
     increased access to showers or hygiene products, both of which are routinely
12
     shared); 48 their containment measures are rudimentary (if an inmate tests positive
13
     for Covid-19, that inmate will be masked and isolated); and they have no ability to
14

15

16
     43
17      https://bit.ly/2RfSpyG
     44
        wapo.st/StatesReleasingPrisoners
     45
18      wapo.st/StatesReleasingPrisoners
     46
        See Exhibit C (Declaration of Dawn A. Pitts)
     47
19      nyti.ms/AsymptomaticTransmission
     48
        See Exhibit C (Declaration of Dawn A. Pitts)
                                               Release Brief
                                                    – 12 –
 1   treat Covid-19-related complications (they have no ventilators, so any inmate

2    experiencing severe symptoms will be transferred to a local hospital). 49

 3           The jail acknowledges the issue. Tyler Olson, a Spokane County Jail

4    corrections officer, told local officials it is “almost impossible” to practice social

5    distancing, as corrections officers must “search everyone who comes into the jail, so

6    the staff is literally touching everyone who comes in here . . . .”50 That’s especially

 7   true during the release period, when the jail lets “46 inmates out at a time and

8    they’re not in a big enough area where you can have a six foot [distance].” 51 Jailers

9    acknowledge the reality: “[t]he chances of Covid-19 coming into this building are

10   pretty good . . . .”52

11   I.      One agency initially resisted health officials’ recommendations: DOJ.

12           DOJ initially resisted health officials’ calls to reduce its inmate populations,

13   especially those in federal pretrial. Its reasons were many, but generally fell into two

14   categories:

15        - Covid-19 is not a “compelling reason” for release reason under §3142(i)
             (a Bail Reform Act provision that allows courts to temporarily release
16
             individuals when “compelling reasons” exist); and
17
     49
18      See Exhibit C (Declaration of Dawn A. Pitts)
     50
        bit.ly/Inlander-SCJ-Ill-Equipped
     51
19      bit.ly/Inlander-SCJ-Ill-Equipped
     52
        bit.ly/Inlander-SCJ-Ill-Equipped
                                               Release Brief
                                                    – 13 –
 1         - DOJ was “prepared to handle the risks posed by Covid-19. . . .”53

2    Shortly after this resistance surfaced, courts started pushing back against DOJ’s first

 3   reason, and DOJ started walking back the second.

4              1.    Courts push back against DOJ’s position, finding Covid-19 is a
                     “compelling reason” for release under §3142(i).
5

6              A growing number of courts agree Covid-19-related concerns are a

 7   compelling, independent basis for release under the Bail Reform Act—be it a pretrial

8    posture, a post-plea, pre-sentence posture, or a SR posture:

9                      Court                                          Decision

      U.S. v. Stephens, 2020 WL 1295155      In a SR case, the district court held the “obstacles the
10    (S.D.N.Y., March 19, 2020).            current public health crisis poses to the preparation of the
                                             Defendant’s defense constitute a compelling reason under
11                                           18 U.S.C. 3142(i).”

      U.S. v. Michaels, 2020 WL 1482553      “Michaels has demonstrated that the Covid-19 virus and its
12    (C.D. Ca., March 26, 2020)             effects in California constitute ‘another compelling
                                             reason.’”
13
      U.S. v. Chandler, 2020 WL 1528120      “The extraordinary burdens imposed by the coronavirus
      (S.D.N.Y, March 31, 2020)              pandemic, in conjunction with Chandler’s right to prepare
14                                           for his defense, certainly constitute a ‘compelling reason’
                                             that permit this Court to order the temporary release of
                                             Chandler pursuant to 18 U.S.C. § 3142(i).”
15
      U.S. v. Kennedy, 2020 WL 1493481       “Under any possible interpretation of §3142(i)’s language,
16    (E.D. Mi., March 27, 2020)             current events and Defendant’s particular vulnerability to
                                             the disease constitute compelling reason for release under
                                             §3142(i).”
17

18

19
     53
          See, e.g., U.S. v. Steward, 20-CR-052-DLC (S.D.N.Y March 24, 2020) (USAO Opposition).
                                                  Release Brief
                                                      – 14 –
 1                    Court                                              Decision

2     U.S. v. Little, 2020 1439979 (S.D.N.Y    “The circumstances that existed when Jerlaine Little was
      March 24, 2020) (emphasis in original)   ordered detained have now changed. There is a pandemic
                                               that poses a direct risk to Jerlaine Little due to her present
 3                                             (and future) medical conditions . . . .”

4
      U.S. v. Perez, 2020 WL 1329225           Court grants release under §3142(i) “based on the unique
      (S.D.N.Y. March 19, 2020)                confluence of serious health issues and other risks facing
5                                              this defendant, including but not limited to the defendant’s
                                               serious progressive lung disease . . . that place him at a
                                               substantially heightened risk of dangerous complications
6                                              should [he] contract Covid-19 as compared to most other
                                               individuals.”
 7
      U.S. v. Knight, 2020 WL 1558152 (E.D.    In a SR case, the Court granted release under §3142(i),
      Mi. March 24, 2020)                      finding “Defendant’s respiratory condition [bronchial
8                                              asthma] [] makes him particularly vulnerable to this
                                               disease. . . .”
9
      U.S. v. Hernandez, 2020 WL 1503106       District court releases under §3142(i), finding “the
10    (S.D.N.Y. March 30, 2020)                defendant’s age (64 years old), asthma, and high blood
                                               pressure” place him “at a substantially heightened risk of
                                               dangerous complications should he contract Covid-19 as
11
                                               compared to most other individuals.”

12    U.S. v. Garcha, 2020 WL 1593942          In a pretrial case involving §922(g)(1), the Court granted
      (N.D. Cal. April 1, 2020)                release under §3142(i), finding the defendant’s medical
                                               conditions—HIV+, a brain tumor, and a prior pulmonary
13                                             embolism—warranted release based on Covid-19.

14
     These decisions grow by the day, especially as Covid-19’s spread increases. 54
15

16
     54
       Other courts release inmates for Covid-19-related concerns using other subsections under the
17   Bail Reform Act. See, e.g., U.S. v. Fellela, 2020 WL 1457877 (D. Conn. March 20, 2020) (in a post-
     plea, pre-sentence context, the district court released the defendant under §3143(a)(1) in an agg-
18   ID case with SR violations based on his heightened risk—62-years-old, 300 pounds, and diabetes);
     U.S. McDuffie, 2020 WL 1659879 (S.D.N.Y. April 3, 2020) (in a post-plea, pre-sentence context,
19   the district court released the defendant under §3145(c)(1) in a drug-distribution case based on
     “the combination of a once-in-a-lifetime pandemic and an immunize system disorder. . . .”).
                                                   Release Brief
                                                       – 15 –
 1             2.     DOJ was unprepared for Covid-19.

2              For weeks, the DOJ assured the public—and courts—it was prepared for
 3   Covid-19, touting its efforts in briefs across the country opposing release:
4
            Date                          Position                                   Case
5         03.19.20    “The risk of [a Covid-19] outbreak is              See U.S. v. Grayson, 2:19-CR-
                      speculative at this time. Currently there are no   135-JLR (W.D. Wash., Mar.
6                     reported cases of Covid-19 at any facility         19, 2020), ECF No. 40
                      operated by the Bureau of Prisons.”                (emphasis added).
 7        03.24.20    “Thanks to BOP’s efforts . . . as of today,        See U.S. v. Esparza, No. 1:07-
                      despite tens of thousands of confirmed Covid-19    CR-294-BLW (D. Id. Mar.
8                     cases across the country, only three inmates in    24, 2020), ECF No. 121
                      the BOP’s custody, and only three BOP staff        (emphasis added).
9                     members, have been diagnosed with Covid-19.”

          03.25.20    “Thanks to BOP’s efforts, despite tens of          See U.S. v. Henry, 4:19-CR-
10                    thousands of confirmed Covid-19 cases across       790 (E.D. Mo. Mar. 25,
                      the country, only six inmates in BOP custody       2020), ECF No. 28
11                    has [sic] been diagnosed with Covid-19 as of       (emphasis added).
                      today.”
12
     But sadly, DOJ wasn’t following health officials’ recommendations.
13
               An example: On March 19, FCI-Oakdale Correctional Officer Aubrey Melder
14
     transported a Covid-19-infected prisoner to the local hospital for testing, “spending
15
     six hours in close contact with the ailing man” with nothing but a pair of gloves.55
16
     The BOP’s chief health office did not place CO Melder in quarantine; instead, she
17
     ordered him back on the job, with instructions to advise supervisors if he started
18

19
     55
          https://bit.ly/OnlyGloves
                                                  Release Brief
                                                      – 16 –
 1   showing symptoms—directly contradicting CDC advice. 56 So CO Melder continued

2    to work and interact with inmates and other corrections officers. Within days,

 3   inmates started coughing and exhibiting fevers, but weren’t separated from

4    cellmates. 57

5              This was DOJ’s approach across the country. Then Covid-19 cases started

6    skyrocketing, corrections staff started getting sick, inmates started dying:

 7

8

9

10

11

12

13

14

15
     DOJ realized it did not have things under control.
16

17

18
     56
19        https://bit.ly/OnlyGloves
     57
          https://bit.ly/Oakdale-Under-Siege
                                               Release Brief
                                                   – 17 –
 1   J.     DOJ walks back its resistance, starts relaxing release rules.

2           On April 5, 2020, an eighth DOJ inmate died in custody from Covid-19-

 3   related complications. 58 There are now 241 inmates and 73 staff across 34 DOJ

4    facilities who have tested positive for Covid-19, 59although data suggests DOJ is

5    underreporting its numbers. 60

6           In response to these rising numbers, and recognizing DOJ’s Covid-19-related

 7   precautions “have not been perfectly successful,” the Attorney General declared an

8    emergency on April 3, 2020, and directed certain BOP facilities to ramp up the use

9    of home confinement for “all inmates who have Covid-19 risk factors, as established

10   by the CDC . . . .” 61

11          Three days later, the Attorney General extended this walk-back to pretrial

12   cases, directing line prosecutors to “consider the medical risks associated with

13   individuals being remanded into federal custody during the Covid-19 pandemic.” 62

14   In explaining his decision, the Attorney General recognized pretrial detention poses

15   a risk to inmates, corrections officers, and the community as a whole. Now

16

17
     58
        bit.ly/8thInmateDies
     59
18      https://www.bop.gov/coronavirus/
     60
        bit.ly/BOPUnderReportingCovid19
     61
19      politi.co/AG-Declares-BOP-Emergency
     62
        https://www.law360.com/articles/1260965/attachments/0 at 2.
                                            Release Brief
                                                – 18 –
 1   prosecutors must weigh “the risk of flight and seriousness of the offense” against

2    “the defendant’s vulnerability to Covid-19.” 63

 3   K.     Mr. Ortiz’s case is atypical. 64

4           On April 12, 2019, Mr. Ortiz started a three-year supervision term after

5    completing his sentence for unlawfully possessing a pistol. 65 He released to a

6    probation-approved address in Yakima, got situated, and started work at Borton

 7   Fruit a few weeks later.

8           Now situated, Mr. Ortiz’s probation officer directed him to complete a

9    substance abuse evaluation. He did so; no treatment needed.

10          For the next few months, Mr. Ortiz did as he was told. He checked in with

11   Probation, worked a job, and otherwise followed conditions.

            Then something happened. During the Fourth of July, Mr. Ortiz received a
12
     call from Melanie Caton, a long-time friend who is disabled and lives in Ephrata.
13
     She needed help. (Ms. Caton has at-home caregivers during the week, but is on her
14
     own during the weekends.) Mr. Ortiz did not hesitate; he left his job the following
15
     day (a Friday), found a ride, and traveled to Ephrata to see Ms. Caton. He stayed
16
     through the weekend to provide much-needed care.
17

18
     63
        https://www.law360.com/articles/1260965/attachments/0 at 2.
     64
19      The following facts are based on both a proffer and police reports.
     65
        2:17-CR-165-RMP-1, ECF No. 73 (SR Violation Petition #1).
                                                 Release Brief
                                                     – 19 –
 1         The following week, Mr. Ortiz’s DOC officer called him to advise he was

2    being violated for traveling to Ephrata without permission, and would need to return

 3   to Yakima immediately and surrender for a 19-day jail sanction. Mr. Ortiz explained

4    to his DOC officer he could not return immediately, as he lacked a ride; his DOC

     officer responded that a warrant would issue for his arrest.
5
           So Mr. Ortiz sat and waited for police to arrive, arrest him, and return him to
6
     Yakima. Only they didn’t show. Hours passed, then a day, then two, then several—
 7
     nothing. And instead of reaching out to DOC about ways to facilitate his return to
8
     Yakima, Mr. Ortiz decided (wrongly) to stay at Ms. Caton’s house and continue to
9
     help her until police arrived—but they never did.
10
           During this time, Mr. Ortiz also stopped reaching out to U.S. Probation, as
11
     required. He viewed (wrongly) his state and federal supervisions as one-in-the-
12
     same, treating a violation with one (DOC) as suspending his obligations with the
13
     other (USPO) until his violation was resolved, his 19-day jail sanction was served,
14
     and he was back on the clock.
15
           In response to Mr. Ortiz’s failure to reach out, the U.S. Probation Office filed
16
     a Petition in August 2019, alleging Mr. Ortiz 1) failed to pay his $100 SPA,
17

18

19

                                          Release Brief
                                             – 20 –
 1   2) failed to report in early-August, 3) failed to report his move to Ephrata, and

2    4) wrongly claimed to work at Borton Fruit after his employment ended. 66

 3          In mid-December 2019, a police officer stopped Mr. Ortiz while he was

4    walking with a friend (Mary Aldana) in the Quincy area. The officer ran Mr. Ortiz’s

     name, saw he had warrants (one from DOC; the other from the Court), and arrested
5
     him without issue. During a search-incident-to-arrest, the officer located a single
6
     bullet in Mr. Ortiz’s pocket.
 7
            As the officer looked at the bullet, Ms. Aldana admonished Mr. Ortiz: “see, I
8
     told you to fucking leave it there.” 67 Ms. Aldana continued her admonishment, now
9
     directing it at both Mr. Ortiz and the officer: “we went fishing, he fucking found it
10
     and thought it was cool, and he was going to make it into a necklace and I told him
11
     to freaking leave it there . . . .” Mr. Ortiz acknowledged to the officer—on camera—
12
     he shouldn’t have picked up the bullet.
13
            In response to Mr. Ortiz’s on-body-camera admission, the U.S. Probation
14
     Office filed a second Petition in January 2020, alleging Mr. Ortiz improperly
15
     possessed a bullet (Violation #5). 68 Then a grand jury charged Mr. Ortiz for
16

17

18
     66
        See 17-CR-165-RMP, ECF No. 73.
     67
19      The entire exchange is captured on body camera.
     68
        See 17-CR-165-RMP, ECF No. 79.
                                               Release Brief
                                                   – 21 –
 1   improper bullet possession, 69 and Probation followed up with a third Petition, now

2    alleging Mr. Ortiz violated federal law by possessing a bullet (Violation #6). 70

 3                                         III. Discussion

4    A.       The Bail Reform Act authorizes Mr. Ortiz’s release under §3142, §3143.

5             Mr. Ortiz is releasable under the Bail Reform Act’s standard provisions—

6    both of them. The detention standard here is mixed. For Mr. Ortiz’s SR case, he

 7   carries the burden to prove he is neither a flight risk nor community danger. See Fed.

8    R. Crim. P. 32.1(a)(6) (noting the burden in SR cases); for Mr. Ortiz’s new charge,

9    the United States carries the burden. See, e.g., U.S. v. Motamedi, 767 F.2d 1403, 1405

10   (9th Cir. 1985).

11            1.     Mr. Ortiz is not a genuine flight risk.

12            There are several reasons Mr. Ortiz is not a flight risk.

13            First, Mr. Ortiz’s higher-risk for serious illness from Covid-19 is a factor the

14   Court must consider when assessing flight. See 18 U.S.C. § 3142(g)(3) (noting a

15   judge, when assessing flight, must consider the individual’s physical condition); see

16   also Attorney General’s April 6, 2020 Memo to Prosecutors on Pretrial Release (“…in

17   applying the familiar BRA analysis, which already includes some consideration of

18
     69
19        See 20-CR-028-RMP, ECF No. 1.
     70
          See 17-CR-165-RMP, ECF No. 90.
                                             Release Brief
                                                – 22 –
 1   the defendant’s ‘physical and mental condition,’ [] you should now consider the

2    medical risks associated with individuals being remanded into federal custody during

 3   the Covid-19 pandemic.”). 71

4             Second, during this Covid-19 pandemic, travel is severely restricted, which

5    courts recognize reduce traditional concerns about flight risk. See, e.g., U.S. v.

6    Ramos, 2020 WL 1478307 at *1 (D. Mass. March 26, 2020) (“[T]he court finds that

 7   the circumstances of the Covid-19 pandemic diminish” flight risk); see also U.S. v.

8    Davis, 2020 WL. 1529158 (D. Md. March 30, 2020) (same).

9             Third, he has a stable release address. Mr. Ortiz’s mother (Fabiola Lopez)

10   lives in a home in Yakima (Probation previously approved this home when Mr. Ortiz

11   began SR in April 2019). There are no drugs, weapons, or dangerous animals in the

12   home. There are 2-3 bottles of alcohol leftover from holiday parties, but Ms. Lopez

13   will remove those if needed.

14            Fourth, his pending SR violation for “failing to report” was a

15   misunderstanding. In April, May, June, and early-July, Mr. Ortiz followed

16   Probation’s directions. He secured employment, completed a substance abuse

17   evaluation, and reported as directed. Then he received a DOC violation for leaving

18   Yakima to help his disabled friend, and assumed his violation status tolled his

19
     71
          https://www.law360.com/articles/1260965/attachments/0 at 2.
                                              Release Brief
                                                  – 23 –
 1   reporting requirements for both DOC and U.S. Probation. Yes, Mr. Ortiz wrongly

2    assumed he was “off-the-hook” on reporting requirements, but his incorrect

 3   assumption isn’t the issue; the issue is whether he can follow directions and report

4    as directed—and as his multi-month compliance record before this thinking error

5    shows, he can. He will not repeated this error, and will diligently check-in with

6    Probation as often as the Court directs.

 7         Fifth, he does not have a substance abuse disorder. In April 2019, Probation

8    directed Mr. Ortiz to complete a substance abuse evaluation. He did; no treatment

9    necessary. His drug-free status alleviates a recurring concern courts have about the

10   reliability of individuals with substance abuse disorders.

11         Sixth, Mr. Ortiz will not flee to Mexico. On November 5, 2013, an

12   immigration judge granted Mr. Ortiz’s application for withholding of removal under

13   the Convention Against Torture, finding there were credible grounds to believe

14   Mr. Ortiz would be harmed if removed to Mexico. These grounds remain today.

15   Mr. Ortiz will not return to Mexico; it’s too dangerous for him.

16         To be sure, the Court is right to hesitate about flight risk given his galactically-

17   poor assumption he was off-the-hook on reporting requirements until his DOC

18   violation resolved. But the explanation above, coupled with a stable address,

19   sobriety, and strict release conditions (home detention and monitoring) should

                                           Release Brief
                                              – 24 –
 1   manage these concerns, especially when the Bail Reform Act does not seek

2    “ironclad guarantees.” U.S. v. Chen, 820 F. Supp. 1205,1208 (S.D. Fla. 2005).

 3          2.     Mr. Ortiz is not a community danger.

4           There are several reasons why Mr. Ortiz is not a community danger.

5           First, Mr. Ortiz’s higher-risk for serious illness from Covid-19 is a factor the

6    Court must consider when assessing danger. See 18 U.S.C. § 3142(g)(3) (noting a

 7   judge, when assessing community, must consider the individual’s physical

8    condition); see also U.S. v. Harris, 2020 WL 1482342 (D. D.C. March 26, 2020) (the

9    court released an individual pending sentencing, finding that “incarcerating

10   Defendant while the current Covid-19 crisis continues to expand poses a far greater

11   risk to community safety than the risk posed by Defendant’s release to home

12   confinement on [] strict conditions.”).

13          Second, there is little in Mr. Ortiz’s criminal history suggesting he is violent.

14   While Mr. Ortiz has 18 convictions, 12 are for driving without a license (or similarly-

15   situated offenses). 72 And as explained to the Honorable Rosanna Peterson at

16   sentencing in the underlying firearm case, those citations were based on necessity.

17   Mr. Ortiz lived in rural Grant County, where there is no public transportation, and

18
     72
19     See U.S. v. Ortiz-Gonzales, 2:17-CR-165-RMP, ECF No. 60 (PSIR) at ¶¶ 39, 43, 59, 62, 68, 77,
     81, 84, 87, 92, 96, and 102.
                                               Release Brief
                                                   – 25 –
 1   he needed to get to work. Of the remaining 6 convictions, 3 are for theft, 1 was for

2    unlawfully possessing a firearm (the underlying federal conviction), and 1 was for

 3   simple drug possession. 73 Only 1, a 2017 conviction for 3d assault, involves any kind

4    of violence.74 A single, 4-year-old conviction for 3d assault is not enough to label

5    Mr. Ortiz a “community danger.”

6              Third, there is nothing in Mr. Ortiz’s new charge suggesting he is violent. To

 7   the contrary, Quincy police stopped Mr. Ortiz on the street, arrested him without

8    issue (no running or resistance), and pulled a single bullet from his pocket, which

9    Mr. Ortiz intended to use as a centerpiece for a necklace. Nothing in the current

10   charges are enough to label Mr. Ortiz a “community danger.”

11             Fourth, there are no allegations (or evidence) Mr. Ortiz either uses or

12   distributes drugs, so his release will not place the community at risk.

13             Fifth, there is nothing dangerous about Mr. Ortiz’s current charges. He

14   picked up a bullet, thought it looked cool, and wanted to make a necklace from it.

15             There is no credible evidence Mr. Ortiz presents a risk to the Yakima

16   community.

17

18
     73
19        See U.S. v. Ortiz-Gonzales, 2:17-CR-165-RMP, ECF No. 60 (PSIR) at ¶¶ 47, 50, 64, 72, and 113.
     74
          See U.S. v. Ortiz-Gonzales, 2:17-CR-165-RMP, ECF No. 60 (PSIR) at ¶¶ 106.
                                                  Release Brief
                                                     – 26 –
 1   B.    The Bail Reform Act authorizes Mr. Ortiz’s release under §3142(i).

2          If the Court finds Mr. Ortiz is not releasable under the Bail Reform Act’s

 3   primary tests, then he is releasable under a separate provision within the Bail Reform

4    Act: §3142(i). This provision operates independently from §3142(g), (f); that is, even

5    if a court detained a person under those provisions, it could still release that person

6    under §3142(i). See, e.g., U.S. v. Stephens, -- F. Supp.3d --, 2020 WL 1295155

 7   (S.D.N.Y. March 19, 2020) (“Even if the Court were to conclude that changed

8    circumstances did not compel reconsideration of the Defendant’s bond conditions, a

9    separate statutory ground [§3142(i)] by the Defendant would require his release

10   here.”); see also U.S. v. Kennedy, 2020 WL 1493481 (E.D. Mi. March 27, 2020) (also

11   recognizing §3142(i) is an independent basis for release).

12         In addition to its independent operation, §3142(i) is also broad, allowing

13   courts to release a person when “necessary for the preparation of the person’s

14   defense or for another compelling reason.” 18 U.S.C. § 3142(i). With this broad

15   standard, courts increasingly agree Covid-19-related concerns are valid grounds to

16   release a person under §3142(i). See, e.g., U.S. v. Kennedy, 2020 WL 1493481 at *4

17   (“Even if defendant did not have a heightened susceptibility to Covid-19, the public

18   health crisis—and its impact on Defendant’s ability to present a defense—

19   nonetheless satisfies §3142(i).”); U.S. v. Hernandez, 2020 WL 1503106 (S.D.N.Y.

                                           Release Brief
                                               – 27 –
 1   March 30, 2020) (finding “compelling reasons exist for temporary release of the

2    defendant from custody [under §3142(i)] during the current public health crisis.”)).

 3   The release is not permanent, but rather temporary—akin to a furlough. See 18

4    U.S.C. § 3142(i) (noting a judicial officer may “permit the temporary release” of a

5    person) (emphasis added).

6             Here, Mr. Ortiz fits both grounds for release under §3142(i). His

 7   comorbidities place him in the CDC-recognized “high-risk category,” and his

8    access to counsel is impaired while visits to the Spokane County Jail are kept to a

9    minimum. His grounds for release under §3142(i) are all-the-more compelling given

10   the Spokane County Jail is even less-prepared than DOJ for Covid-19.

11            And while the United States may assert there aren’t any Covid-19 cases in the

12   Spokane County Jail (yet), that argument is unpersuasive for a few reasons:

13            First, the reason health officials recommend releasing folks in select cases is

14   to decrease the risk Covid-19 will spread, as “each time a new person is added to the

15   jail, it presents at least some risk to the personnel who operate that facility and to the

16   people incarcerated therein.” 75

17            Second, “waiting for either Defendant to have a confirmed case of Covid-19,

18   or for there to be a major outbreak in Defendant’s facility . . . could have devastating

19
     75
          https://www.law360.com/articles/1260965/attachments/0 at 2.
                                              Release Brief
                                                  – 28 –
 1   consequences for Defendant and would create serious medical and security

2    challenges to the existing prison population and the wider community.” Kennedy,

 3   2020 WL 1493481 at *5.

4              Third, jail officials recognize “[t]he chances of Covid-19 coming into this

5    building are pretty good . . . ,” 76 and there is no requirement under §3142(i) that

6    people start falling ill before compelling reasons exist. Preventing Covid-19’s spread

 7   is reason enough.

8    C.        Probation and the United States’ concerns are addressable.

9              Both Probation and the United States raised certain concerns about

10   Mr. Ortiz’s release. Each is addressable.

11               Concern                                      Why Its Addressable

12    Warrants. Mr. Ortiz has       These warrants were issued in February 2020 because Mr. Ortiz failed to
      pending warrants in Grant     appear in Grant County for his court proceedings, an impossibility since
      County for driving with a     he in-custody at the time. These don’t speak to a volitional decision miss
13    suspended license.            court. Actually, the opposite is true: Mr. Ortiz notified undersigned
                                    counsel about these upcoming hearings to see if he could avoid getting
                                    warrants, a testament to his desire to make his court appearances, not
14
                                    miss them.

15    Honesty Towards               Probation expressed concern about releasing Mr. Ortiz because he
      Probation                     allegedly lied to probation about having legitimate employment while on
                                    supervision. Mr. Ortiz’s defense team contacted Borton Fruit (where he
16                                  told Probation he worked) and spoke with Josie Garza, a field payroll
                                    specialist. Ms. Garza confirmed Mr. Ortiz worked at Borton from May
17                                  thru June 29, 2019 (right when he left Yakima to care for Ms. Caton). He
                                    did not lie.

18

19
     76
          bit.ly/Inlander-SCJ-Ill-Equipped
                                                   Release Brief
                                                      – 29 –
 1            Concern                                   Why Its Addressable

2     Lack of Legitimate       As stated above, Mr. Ortiz had legitimate employment at Borton Fruit.
      Employment

 3
                                           IV.     Conclusion
4
            It is not whether Covid-19 will enter the Spokane County Jail, but when. That
5
     inevitability is dangerous for Mr. Ortiz, who is at higher risk for becoming seriously
6
     ill. Mr. Ortiz is not incarcerated at the jail for drug distribution, robbery, or
 7
     committing a violence offense; he is incarcerated for wanting to make a necklace
8
     from a bullet (and misinterpreting his SR obligations). In this Covid-19 environment,
9
     where health risks are an especially-persuasive §3142(g) factor, his risks are
10
     manageable under the Bail Reform Act with the following specialized conditions:
11
            1. reside at Fabiola Lopez’s address in Yakima;
12
            2. check in weekly with U.S. Probation (or as directed);
13
            3. check in weekly with defense counsel (or as directed);
14
            4. wear an electronic home monitoring device; and
15
            5. submit to home detention.
16
     If the Court finds otherwise, then Mr. Ortiz respectfully asks the Court to join the
17
     legion of other courts recognizing extraordinary times like these call for his release
18
     under §3142(i).
19

                                             Release Brief
                                                 – 30 –
 1         A vulnerable man suffering from comorbidities should not be held in a petri

2    dish for infection over a bullet.

 3   Dated: April 8, 2020

4                                        Federal Defenders of Eastern Washington & Idaho
                                         s/ John B. McEntire, IV
5                                        John B. McEntire, IV, WSBA #39469
                                         10 North Post Street, Suite 700
6                                        Spokane, Washington 99201
                                         509.624.7606
 7                                       jay_mcentire@fd.org

8
                                         Service Certificate
9
           I certify that on April 8, 2020, I electronically filed the foregoing with the
10
     Clerk of the Court using the CM/ECF System, which will notify Assistant
11
     United States Attorneys: Michael Ellis
12
                                               s/ John B. McEntire IV
13                                             John B. McEntire, IV, WSBA #39469
                                               10 North Post Street, Suite 700
14                                             Spokane, Washington 99201
                                               509.624.7606
15                                             jay_mcentire@fd.org

16

17

18

19

                                             Release Brief
                                                 – 31 –
